Citation Nr: 1117595	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1942 to November 1945.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In May 2010, the Board remanded this matter for additional development and medical inquiry.  


FINDINGS OF FACT

1. The Veteran died on April [redacted], 2007.   

2. The immediate cause of the Veteran's death was atherosclerotic heart disease.  

3. A history of cerebral vascular accident was listed on the death certificate as a significant condition which contributed to death, but which did not result in the underlying cause of death.    

4. At the time of his death, the Veteran was service connected for psychoneurosis/anxiety state to include posttraumatic stress disorder (PTSD) as 100 percent disabling, effective July 13, 2006.   

5. From December 14, 1999 until July 13, 2006, the Veteran was rated as 30 percent disabled for his service-connected psychiatric disorder.  

6. The evidence of record preponderates against the appellant's claim that the Veteran's service-connected psychiatric disorder related to the heart disorder that caused his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the appellant with notification letters in July 2007 and May 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the appellant of the elements of her claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the appellant of the respective duties of the VA and of the appellant in obtaining evidence needed to substantiate her claim.  VA requested from the appellant relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  VA provided a notification letter prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the appellant's claim was readjudicated in a January 2011 supplemental statement of the case following issuance of the May 2010 notification letter.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the appellant the opportunity to appear before one or more hearings to voice her contentions.  VA obtained medical records relevant to this appeal.  And VA obtained a VA medical opinion based on a review of the record.      

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the appellant in this appeal.  Therefore, the appellant has not been prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Appellant's Claim

The Veteran died on April [redacted], 2007.  The death certificate lists atherosclerotic heart disease as the sole cause of death.  No contributing causes of death were noted.  The death certificate did note a history of cerebral vascular accident as a significant condition that contributed to death, but which did not result in the underlying cause of death.     
  
The appellant claims entitlement to Dependency and Indemnity Compensation (DIC) based on the cause of the Veteran's death.  She asserts that the heart disease that caused the Veteran's death was secondary to a service-connected psychiatric disorder.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (a)(2010).  For a service-connected disability to constitute the principal (primary) cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death, combine to cause death, and aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c).  

The record shows that, at the time of his death, the Veteran was service connected for psychoneurosis/anxiety state to include PTSD as 100 percent disabling, effective July 13, 2006.  Prior to that date, the Veteran was rated as 30 percent disabled for his disorder.   

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record is divided on the issue before the Board, with the lay evidence in support of the claim, and the medical evidence of record counter to the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

In several statements of record, the appellant maintains that the Veteran's psychiatric disorder contributed to the heart disease that led to the Veteran's death.  Moreover, during his lifetime, the Veteran asserted a connection between his service-connected psychiatric disorder and his fatal heart disorder.  Service treatment records dated in the mid-1940s, which note the Veteran's treatment for a psychiatric disorder, indicate complaints of a cardiac disorder manifested by palpitations and "smothering spells."  The Veteran claimed service connection for a heart disorder, along with his psychiatric disorder, as early as December 1945.  Service connection for a heart disorder was initially denied in February 1946.  See 38 C.F.R. §§ 3.303, 3.310.  Nevertheless, records dated from the 1940s to the 1990s reflect the Veteran's continued belief that chest pains and heart palpitations constituted a separate heart disorder that was caused by his service-connected psychiatric disorder.  Claims to reopen his service connection claim for a heart disorder were denied in May 1984 and August 2003.  See 38 C.F.R. § 3.156.  

The Board also notes medical studies in support of the appellant's claim cited by the appellant's representative in a March 2010 brief.  These studies posit that heart disease can relate to psychiatric disorders such as the one the Veteran had.  See Gonzales and Timberlake, both supra.  

The evidence that counters the appellant's claim consists of service treatment records, VA treatment records, and a July 2010 VA compensation examination report and opinion provided pursuant to the Board's May 2010 remand.

As noted, service treatment records dated in the 1940s reflect the Veteran's complaints of a heart disorder.  But these records indicate that those complaints were regarded by medical professionals as psychosomatic, and related to symptoms associated with nervousness.  VA treatment records dated from the 1940s, through the 1950s, 1970s, 1980s, 1990s, and 2000s reflect the Veteran's complaints of a heart disorder.  But these records are negative for a heart disorder.  Where noted in these documents, the Veteran's heart is characterized as normal.  These records indicate that the Veteran's complaints of a heart disorder were psychosomatic, and that symptoms such as chest pain, tightness, or palpitations were merely symptoms of his psychiatric disorder.  The earliest evidence of record of a heart disorder - coronary artery disease - is noted in March 2006 private records and June 2006 VA records.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Moreover, the Board notes that none of the service treatment records or VA treatment records contains medical opinion that the Veteran's service-connected psychiatric disorder related to a heart disorder.  

The July 2010 VA examiner also offered evidence counter to the appellant's claim.  The examiner indicated an extensive review of the claims file.  The examiner detailed the Veteran's medical history to include his many complaints of having a heart disorder.  He indicated that the Veteran's complaints of a heart disorder were deemed psychosomatic.  And the examiner concluded that the heart disease that resulted in the Veteran's death was likely not related to the psychiatric disorder, and that the psychiatric disorder did not substantially or materially contribute to the heart disease.  In support of his opinion, the VA examiner stated that the Veteran's heart disease was likely due to other causes.  He noted that the Veteran had modifiable classic risk factors for coronary artery disease such as a history of smoking and a sedentary lifestyle, and had non-modifiable classic risk factors such as age (84 years at death).  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

And finally, the Veterans death certificate, which may also be considered medical evidence, did not note a psychiatric disorder as one that related to death.  

In sum, the lay evidence of record is in support of the appellant's claim, as are the cited medical studies, while the medical evidence pertaining to the Veteran counters the appellant's claim.  

In assessing the evidence, the Board notes significant weaknesses with the evidence in support of the appellant's claim.  See Evans, supra.  The studies cited by the representative add substance to the appellant's theory.  But they are of limited probative value in the absence of medical evidence directly supporting her theory.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Indeed, studies alone are insufficient to establish the element of medical nexus.  See Sacks v. West, 11 Vet. App. 314 (1998).

With regard to the lay evidence, the Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Board must also note that laypersons are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  For this reason, the Board finds the lay statements of record to be of limited value with regard to the issue of whether an internal disease process such as a heart disorder related to the service-connected psychiatric disorder.  The etiology of a heart disorder, and its interaction with other disorders, involves internal medical processes about which the Board must consult with medical evidence. 

As such, the Board has closely considered medical evidence of record in attempting to determine whether a psychiatric disorder could relate to a heart disorder to such an extent that it either caused death, contributed substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See also 38 C.F.R. §§ 3.303, 3.310.  That evidence has consistently indicated that the Veteran's heart disorder did not relate in any significant way to his psychiatric disorder.  In medical evidence spanning several decades, medical professionals have consistently countered the Veteran's contentions regarding a heart disorder, and the appellant's theory of causation before the Board in this appeal.  Most recently, a medical professional who indicated several hours of review and analysis of this matter, indicated that the evidence does not support the appellant's theory.  The clear and adverse medical findings of record outweigh by a significant margin the lay statements and studies in the record.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran was rated as totally disabled at the time of his death, the Board notes that it has reviewed the record to determine whether an award of DIC would be warranted here based on 38 U.S.C.A. § 1318.  Benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service-connected.  38 U.S.C.A. § 1318.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the Veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

In this matter, the Veteran was rated as 100 percent disabled, effective July 2006.  As that rating was in effect for less than 10 years, and as he was rated as only 30 percent disabled prior to that date, the criteria necessary for a DIC grant under 38 U.S.C.A. § 1318 are not present here.  


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


